Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN103985888A with machine translation).
Regarding claims 1-3, Chen discloses an oxide composition comprising: 
M1(1-a)M2aCr(1-b)M3bO3±δ(I) wherein: 
M1 is a metal or a combination of metals, wherein: 
(i) M1 is Y, Pr or La, or a combination thereof; or
(ii) M1 is the combination of Nd and Y, Nd and Pr or Nd and La;
M2 is a metal selected from the group consisting of Ca and Sr; 
M3 is a metal selected from the group consisting of Cu and Mo; 
a is about 0.1-0.5; 
b is about 0.01-0.2; and 
0≤δ≤1.5 (see paragraph 14 which gives an example of Y0.7Ca0.3Cr0.9Cu0.1O3±δ.). 

Claim(s) 1-3, 10-12, 14, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (JPH0812421A with machine translation).
Regarding claims 1-3, 10-12, Akiyama discloses an oxide composition comprising: 
M1(1-a)M2aCr(1-b)M3bO3±δ(I) wherein: 
M1 is a metal or a combination of metals, wherein: 
(i) M1 is Y, Pr or La, or a combination thereof; or
(ii) M1 is the combination of Nd and Y, Nd and Pr or Nd and La;
M2 is a metal selected from the group consisting of Ca and Sr; 
M3 is a metal selected from the group consisting of Cu and Mo; 
a is about 0.1-0.5; 
b is about 0.01-0.2; and 
0≤δ≤1.5 (see example 40 which gives an example of La0.7Sr0.3Cr0.9Cu0.1O3.).
Furthermore, Akiyama discloses a fuel cell where the anode/fuel electrode can comprise the above composition (see paragraph 22).
Regarding claim 14, Akiyama further discloses the cathode layer comprises a material selected from the group consisting of lanthanum strontium cobalt oxide (LSC), yttria stabilized zirconia (YSZ), scandia stabilized zirconia (SSZ), gadolinia doped ceria (GDC), samaria doped ceria (SDC), samaria-neodymium doped ceria (SNDC), erbia stabilized bismuth oxide (ESB), dysprosium tungsten stabilized bismuth oxide (DWSB), yttria stabilized bismuth oxide (YSB), and strontium and magnesium doped lanthanum gallate (LSGM) (see paragraph 3 which discloses several compositions that overlap the claimed composition).
Regarding claim 15, Akiyama further discloses the electrolyte layer comprises a material selected from the group consisting of YSZ, SSZ, GDC, SDC, SNDC, ESB, DWSB, YSB, and LSGM (paragraph 22).
Regarding claim 20, Applicant claims inherent properties of the claimed fuel cell and compositions.  As Akiyama teaches the same materials, the same properties are expected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Akiyama (JPH0812421A with machine translation) in view of Wachsman (US 2014/0302420).
Regarding claim 16, Akiyama discloses an oxide composition comprising: 
M1(1-a)M2aCr(1-b)M3bO3±δ(I) wherein: 
M1 is a metal or a combination of metals, wherein: 
(i) M1 is Y, Pr or La, or a combination thereof; or
(ii) M1 is the combination of Nd and Y, Nd and Pr or Nd and La;
M2 is a metal selected from the group consisting of Ca and Sr; 
M3 is a metal selected from the group consisting of Cu and Mo; 
a is about 0.1-0.5; 
b is about 0.01-0.2; and 
0≤δ≤1.5 (see example 40 which gives an example of La0.7Sr0.3Cr0.9Cu0.1O3.).
Furthermore, Akiyama discloses a fuel cell where the anode/fuel electrode can comprise the above composition (see paragraph 22).

Wachsman also teaches a SOFC (see abstract).
Wachsman teaches SOFC with a cathode and an electrolyte comprising GDC (paragraphs 57 and 58) and discloses that the anode comprises infiltrated Ni-GDC to improve conductivity (paragraph 112).
As such, it would have been obvious to one of ordinary skill to include the Ni-GDC of Wachsman in the anode of Akiyama in order to further enhance conductivity.  

Claims 9, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (JPH0812421A with machine translation) in view of Elanogovan (US 8,354,011).
Regarding claims 9 and 13, Akiyama discloses a perovskite structure anode that comprises a formula La0.7Sr0.3Cr0.9Cu0.1O3 but does not explicitly disclose any of the compositions of claims 9 or 13.  However, arriving at Pr0.7Ca0.3Cr0.8Cu0.2O3-δ would have been an obvious modification for the following reasons.  First, Akiyama explicitly discloses that the transition metal mixture can vary.  See the formula from Akiyama:

    PNG
    media_image1.png
    117
    461
    media_image1.png
    Greyscale

In paragraph 10 of Akiyama, the ratio of chromium and a transition metal overlaps the claimed ratio (see value of z in paragraph 10).  As such, modifying the amount of Cu in Akiyama have been an obvious modification to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
In addition, Akiyama does not teach the presence of Pr in this composition.
Elanogovan also discloses a solid oxide fuel cell/electrolyzer (see abstract).
Elanogovan teaches that it is well known in the art that lanthanum and zirconia can react to form an insulating lanthanum zirconate which increases the resistance of the electrode.  To 
As such it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the lanthanum of Akiyama with the Praseodymium of Elanogovan in order to prevent generation of the highly insulative compound lanthanum zirconate.
Regarding claim 18, Akiyama discloses a perovskite structure anode that comprises La, but does not explicitly disclose Pr.  
Elanogovan also discloses a solid oxide fuel cell/electrolyzer (see abstract).
Elanogovan teaches that it is well known in the art that lanthanum and zirconia can react to form an insulating lanthanum zirconate which increases the resistance of the electrode.  To remedy this, Elanogovan discloses replacing lanthanum with Pr to produce a less insulating praseodymium zirconate (col. 6 lines 33-44).
As such it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the lanthanum of Akiyama with the Praseodymium of Elanogovan in order to prevent generation of the highly insulative compound lanthanum zirconate.

Response to Arguments
Applicant’s arguments filed 2/11/2011 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725